On Rehearing.
It is now urgently insisted that the statement of facts in the original opinion be amended to conform to appellant's contention so as to show that plaintiff, at the time of bringing this suit, owned six-tenths of the fee instead of seven-tenths. This is true, and the original statement is *Page 6 
amended in that respect, although the evidence shows that plaintiff later acquired other interest, which cannot be here considered. In passing upon the questions presented by this appeal, this court attached no importance to the amount of interest held by plaintiff. As we see this appeal, it makes no material difference whether the interest is six-tenths or seven-tenths. The complaint was in two counts: (1) For use and occupation; (2) on the common counts for account — account stated — for money had and received. The plea was the general issue. No special plea to the effect that plaintiff did not own the entire fee to the land and no requested charge limiting a recovery to an amount equal to his interest. This whole case was fought out and decided in the lower court upon a theory entirely different from the question now raised, all of which questions were passed upon in the original opinion.
Whatever may be said as to when a co-tenant can and cannot maintain a separate action for the pro rata amount of rent due him from the common property, where such suit is authorized, we now hold that upon proper pleading and requested charges such recovery can and rightfully should be limited to such interest as is shown by the proof to be in the plaintiff.
Parties owning land in common are owners of the fee in severalty, and unless the tenants in common have so leased the property as to bind themselves jointly they are each entitled to maintain an action for rent according to their several holdings. In Smyth v. Tankersley, 20 Ala. 212, 56 Am. Dec. 193, in a suit brought by one tenant in common, the Supreme Court held to be error a charge, "The plaintiff cannot recover without joining the other owners as plaintiff." This holding was reaffirmed in Tankersley v. Childers, 23 Ala. 781, and in Smith v. Wiley, 22 Ala. 396, 58 Am. Dec. 262. In view of the many and varying decisions affecting suits by tenants in common, we do not wish to go beyond the facts made by this record. This is a suit by one tenant in common, who has not bound himself by a joint demise and is claiming rent under a lease made by the ancestor of his grantors. In such case the accruing rents are apportioned among the heirs in accord with each interest, and the tenant can be compelled to pay to each his proportionate share. Bowser v. Cox, 3 Ind. App. 309,29 N.E. 616, 50 Am. St. Rep. 274; Bliss on Code Pleading, pars. 67-69; Crosby v. Loop, 13 Ill. 625; Cole v. Patterson, 25 Wend. (N.Y.) 456: Jones v. Felch. 3 Bosw. (N.Y.) 63. It follows that the plaintiff could maintain the suit, and, as the general charges took this point alone, the court properly refused them.
The opinion is extended, and the application for rehearing is overruled.
Application for rehearing is overruled.